UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 5,2007 ROWAN COMPANIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 1-5491 75-0759420 (State or other jurisdiction (Commission (IRS Employer of incorporation) file Number) Identification No.) 2800 POST OAK BOULEVARD SUITE 5450 HOUSTON, TEXAS 77056-6189 (Address of principal executive offices) (zip code) (713) 621-7800 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240-13e-4(c)) Item 7.01 - Regulation FD Disclosure The following information is disclosed pursuant to Item 7.01- Regulation FD Disclosure: Atached as Exhibit 99 is a presentation byRowan Companies, Inc. on November 5, 2007. Item 9.01 - Financial Statements and Exhibits (c) Exhibits Exhibit Number Exhibit Description 99 Presentation of Rowan Companies, Inc. dated November 5, 2007 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROWAN COMPANIES, INC. By: /s/ W. H. WELLS W. H. Wells, Vice President - Finance and Chief Financial Officer Dated: November 8, 2007 -3- INDEX TO EXHIBITS Exhibit Number Exhibit Description 99 Presentation of Rowan Companies, Inc. dated November 5, 2007 -4-
